      Case 1:19-cv-00046-PDW-CRH Document 31 Filed 10/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

The Hanover Insurance Company, a             )
Subrogee of Estvold Oilfield Services, Inc., )
and Estvold Hot Oil Service, Inc.,           )       ORDER
                                             )
               Plaintiff,                    )
                                             )
       vs.                                   )
                                             )
Ameribuilt Buildings, Inc., Lake Country )
Contractors, John Bouvette, Construction )           Case No. 1:19-cv-046
with R&R, LLC, and Dave Rud,                 )
                                             )
               Defendants.                   )


       On October 7, 2020, the parties filed a Stipulation to Modify Scheduling Order/Discovery

Plan. The court ADOPTS the parties’ stipulation and AMENDS the pretrial deadlines as follows:

       1.      The parties shall make all of the required Rule 26(a)(1) disclosures by November 1,

               2020.

       2.      The parties shall have until June 7, 2021, to complete fact discovery and to file

               discovery motions.

       3.      Plaintiff shall disclose identity of expert witnesses, opinions of experts and any

               reports of experts by June 7, 2021.

       4.      Defendants shall disclose identity of expert witnesses, opinions of experts and any

               reports of experts by July 6, 2021.

       5.      The parties shall have until August 3, 2021 to complete discovery depositions of

               expert witnesses.

       6.      The parties shall have until July 6, 2021 to file nondispositive motions, threshold


                                                 1
     Case 1:19-cv-00046-PDW-CRH Document 31 Filed 10/09/20 Page 2 of 2




             motions, and any dispositive motions.

The court further ORDERS:

      1.     The court shall hold a mid-discovery conference with the parties by telephone on

             February 1, 2021, at 9:30 AM CST.

      2.     The final pretrial conference set for January 19, 2021, shall be rescheduled for

             November 23, 2021, at 1:30 p.m. by telephone. To participate in the mid-discovery

             conference and final pretrial conference, the parties should dial (877) 810-9415 and

             enter access code 8992581.

      3.     The jury trial set for February 1, 2021, shall be rescheduled for December 7, 2021,

             at 9:30 AM in Fargo before Chief Judge Welte. A five (5) day trial is anticipated.

      Dated this 8th day of October, 2020.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court.




                                              2
